NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.

Affidavit or Declaration Under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed November 29, 2021 is sufficient to overcome the rejection of claims 1-5 based upon 35 USC 103.

Claim Interpretation
In accordance with paragraph [0039] of the present disclosure, “granular bainitic ferrite (αB)” will be interpreted to contribute to the proportion of the claimed ferrite microstructure, and bainitic ferrite (α            
                °
            
        B) will be interpreted to contribute to the proportion of the claimed Bainite microstructure. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner’s amendment corrects a one letter typographical error in claim 5. 
The application has been amended as follows: 
In claim 5, please replace “one of more of:” in the first two lines of the claim with “one or more of:”.

Response to Arguments
Applicant’s arguments, see “In order to achieve the claimed feature of a total area fraction of ND//<111> orientation grains and ND//<100> orientation grains of 37% or less, it is necessary to set the first average cooling rate ("CR1") between the finish rolling finishing temperature ("IFT") and [HFT-20                        
                            °
                        
                    C] within a specific range”, filed November 29, 2021, as supported by the declaration of Takafumi Yokoyama filed November 29, 2021 and the declaration of Takafumi Yokoyama filed June 11, 2021 with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of claims 1-5 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a steel sheet comprising a chemical composition for which elemental amounts must fall within recited numerical ranges. The claimed steel sheet has a microstructure represented by proportions of microstructure phases in area percent, and carbides of a given diameter are contained in each lath. Note that lath formation is inherent in a steel material that includes 20-95% martensite with an overall carbon concentration of 0.05% to 0.40% by mass. Within the body of the claim itself, claim 1 defines “the ND//<111> orientation grain is a crystal grain having a crystal orientation parallel to the normal direction of a sheet surface being a crystal orientation having a deviation from the <111> direction of 10                        
                            °
                        
                     or less, and the ND//<100> orientation grain is a crystal grain having a crystal orientation parallel to the normal direction of the sheet surface being a crystal orientation having a deviation from the <100> direction of 10                        
                            °
                        
                     or less”. Claim 1 requires the total area fraction of ND//<111> orientation grains and ND//<100> orientation grains is 37% or less.
Matsuda (US20110146852A1), the closest prior art reference of record, discloses a steel sheet with chemical composition [0021-46] and microstructure phase proportions [0029], [0039] [0062-63]. Matsuda is silent on the total area fraction of ND//<111> orientation grains and ND//<100> orientation grains of the disclosed steel sheet. The declaration of Takafumi Yokoyama filed June 11, 2021 and the data provided in Tables 2-3 of the specification in combination show that the first average cooling rate ("CR1") between the finish rolling finishing temperature ("IFT") and [HFT-20°C] has a deterministic effect on the total area fraction of ND//<111> orientation grains and ND//<100> orientation grains of the disclosed steel sheet, even if all other inventive process steps and claimed structure limitations are met in a given steel, and that a cooling rate of                         
                            10
                            °
                        
                    C or less is required in this temperature range. Notably, the example no. c in declaration of Takafumi Yokoyama filed June 11, 2021 was formed through a CR1 of                         
                            11
                            °
                        
                    C/s, fails to meet the claimed total area fraction of ND//<111> orientation grains and ND//<100>, yet meets every other claim limitation, whereas example no. b has a CR1 of                         
                            9
                            °
                        
                    C/s and does meet all limitations of the presently claimed steel. Regarding the hot rolling process, Matsuda discloses that these treatments are not particularly limited and may be performed according to common methods [0091]. While the declaration of Takafumi Yokoyama filed June 11, 2021 does show effects of CR1 between the finish rolling finishing temperature ("IFT") and [HFT-20°C], the reply filed June 11, 2021 was, at the time, insufficient to overcome the rejection because the declaration’s focus on the cooling rate and effects therefor with respect to the present application did not sufficiently compare the resulting structure with the steel of Matsuda which otherwise appeared to significantly overlapped the claimed steel. The declaration of declaration of Takafumi Yokoyama filed November 29, 2021which showed that the cooling rate form hot rolling the process of Matsuda and any effects thereof likely did not meet or overlap those which result in the claimed total area fraction of ND//<111> orientation grains and ND//<100> orientation grains of the presently claimed steel.
US 20140377584 discloses a steel sheet with a substantially similar composition and microstructure [0026], to that of the presently claimed steel sheet, but with respect to hot rolling, the reference discloses after the completion of finish rolling, subsequently cooling the resulting steel sheet to a coiling temperature at an average cooling rate of 30                        
                            °
                        
                     C/s or more [0032] which likely would not attain results achieved by the CR1 of the present invention.
Claims 2-5 depend on claim 1 and therefore incorporate the limitations of claim 1 by dependence, including the total area fraction of ND//<111> orientation grains and ND//<100> orientation grains, and define over the prior art for the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
中川繁政. ホットストリップミルのランアウトテーブルにおける鋼板冷却制御に関する研究. Diss. 奈良先端科学技術大学院大学, 2011. This dissertation investigates cooling effects on steel strips. The reference is cited in the Takafumi Yokoyama declaration field November 29, 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736